Judgment and order of County Court affirmed. Held, that the original return of the justice could not be controverted upon a material fact by an amended return or otherwise (Barber v. Stettheimer, 13 Hun, 198), and that as the original return showed that issue was joined before the justice, the motion to strike the cause from the trial calendar in the County Court was properly denied. Held, also, that the judgment of the justice was properly reversed, as there was not sufficient evidence before the justice to sustain the judgment as to the last three items of the plaintiff’s account, and in respect to all the items except the *320last one, they were apparently within the statute of limitations, which was pleaded as a defense.